Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations melting a semi-conducting solid polymer material to form a polymer melt; dipping a tip of a needle into the polymer melt; and lifting the tip of the needle away from a surface of the polymer melt, wherein a microfiber is formed. The closest prior art reference US 9365013 (Fink et al) discloses a semiconductor polymer material that is formed into a microfiber, but does not disclose that the semiconductor material is provided, melted and is drawn with a needle in order to form the microfiber as disclosed in the present application. Fink does not teach nor suggest these limitations in combination with the other limitations as set forth in the claims. Claims 2-7 depend from this claim and are allowable for at least that reason.
Claims 8 and 16 recites the limitations semiconducting microfiber(s) comprising a non-conjugated semiconducting polymer matrix containing crystalline aggregates with intentionally placed conjugation-break spacers along the polymer backbone. These limitations are neither taught nor suggested in the prior art. Claims 9-15 and 17-26 depend from these claims respectively and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        


/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        2/16/22